Citation Nr: 0008566	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  95-01 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for respiratory 
disability, as secondary to chlorine gas exposure.

2. Entitlement to an initial evaluation in excess of 60 
percent for service-connected intervertebral disc disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from September 1962 to 
September 1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1994 decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim for service connection for 
residuals of chronic gas exposure.  In October 1994, the 
veteran's claims file was transferred to the Albuquerque, New 
Mexico, RO for further development and adjudication, at the 
request of the veteran.  

The Board notes that the veteran was afforded a hearing 
before a Member of the Board in May 1997.  The Member who 
conducts a hearing shall participate in making the final 
determination of the claim.  38 C.F.R. § 20.707 (1999).  
In February 2000, the veteran was notified that the Member, 
who conducted the May 1997 hearing, was no longer employed 
with the Board.  The veteran was informed that he had the 
right to another hearing by a Member of the Board.  In a 
response, received in March 2000, the veteran declined the 
right to a new hearing.  

In July 1997, the Board remanded the veteran's claims for 
further development to include obtaining medical treatment 
records, service personnel records, records of gas testing at 
Fort Polk, Louisiana, and a VA examination.  

The veteran's claim for an initial evaluation in excess of 60 
percent for service-connected back disability is discussed in 
the remand portion of this decision.  


FINDING OF FACT

The record contains evidence of:  a current disability, 
chronic bronchitis and asthma, secondary to exposure to 
chlorine gas; exposure to chlorine gas during basic training 
exercises; and competent medical evidence of a nexus between 
exposure to chlorine gas during service and the veteran's 
current disability.  


CONCLUSION OF LAW

The claim of entitlement to service connection for chronic 
bronchitis and asthma, as secondary to chlorine gas exposure, 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza 
v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran's service medical records note treatment for 
upper respiratory infection in October 1962, February 1963, 
and April 1963.  The records contain no complaints or 
diagnoses of residuals of chlorine gas exposure.  

The veteran's separation physical examination in August 1965 
noted no abnormalities of the lungs and chest and reported no 
residuals of chlorine gas exposure.  On a report of medical 
history, completed at the same time, the veteran reported no 
asthma, shortness of breath, pain or pressure in the chest, 
or chronic cough.  A history of mild hay fever since 1955 was 
noted.  

Treatment records in February 1991 note an assessment of 
upper respiratory infection with subacute sinusitis.  The 
veteran was treated for bronchitis from April to May 1993.  
The record contains a receipt from a German doctor, E.O., 
dated in May 1993, which appears to report diagnoses of 
sinusitis, bronchitis, and pharyngitis.  

In February 1994, the veteran filed an initial claim for VA 
benefits for service connection for residuals of chlorine gas 
exposure.  In a statement, submitted with his claim, the 
veteran stated that, since exposure to chlorine gas during 
gas mask training and to tear gas chambers, he had two bouts 
of pneumonia.  He stated that prior to being exposed to these 
gases, his lungs were healthy and that exposure to these 
gases caused permanent damage to his lungs, making him 
susceptible to colds, to the point of having to take 
antibiotics for simple colds.  

In a statement, received in June 1994, the veteran noted that 
he began having bronchial problems in 1967.  He stated that 
he could not breathe pollution from industrial waste or car 
exhaust fumes, because he would either cough blood or acquire 
colds easily.  The veteran reported that he was treated 
repeatedly for bronchial infections since discharge from 
service.  

By letter, dated in April 1997, J.A.R., M.D. reported 
diagnoses of chronic chemical bronchitis and asthma with 
exposure to chemical fumes in 1992, 1993, and 1994.  (The 
Board notes that hand-written uninitialed notations changed 
the dates to 1962, 1963, and 1964.  It is unclear by whom 
these changes were made.)  Dr. J.A.R. stated that the veteran 
was exposed to different poisonous gases, including mustard 
gas, tear gas, and other unidentified gases, which left the 
veteran with asthma, chronic cough, and shortness of breath.  

In a written brief presentation, from the veteran's 
representative, it was noted that the veteran stated that he 
did not report to sick call during service for his gas 
exposure because reporting to sick call was not "an 
acceptable practice for macho soldiers."  

At a hearing before a Member of the Board at the RO in May 
1997, the veteran testified that during training he was 
exposed to chlorine gas for a couple of minutes, and he 
thought that was what ruined his lungs.  Transcript, p. 17.  
He reported that the training chamber was marked as a 
"chlorine chamber" and the training took place at Fort 
Polk, Louisiana in 1962.  Transcript, p. 18.  The veteran 
stated that shortly after exposure he began to get frequent 
colds and a couple of years later he got pneumonia while in 
Madagascar.  He noted that he suffered from pneumonia twice 
since that time, while in Guam and Germany.  Transcript, p. 
18.  He indicated that he was treated for asthma and 
bronchitis while working on a Department of Defense contract 
in Germany from 1986 to 1993.  Transcript, p. 19.  

In July 1997, the Board remanded the veteran's claim for 
further development to include obtaining service personnel 
records, records of gas testing at Fort Polk, Louisiana.  
Other development was ordered for the veteran's claim for an 
increased evaluation for his service-connected back 
disability, discussed in the remand portion of this decision.  

The veteran's service personnel records were received at the 
RO in September 1997.  The records noted that the veteran was 
on basic training from September to November 1962 at Fort 
Polk, Louisiana.  In March 1998, officials at Fort Polk were 
contacted regarding what, if any, gases the veteran may have 
been exposed to during basic training.  

By letter dated in July 1997, Dr. J.A.R. stated that he first 
treated the veteran in June 1994, for complaints of chronic 
cough and a diagnosis of bronchitis.  Dr. J.A.R. stated that 
the veteran reported exposure to irritating fumes in 1992, 
1993, and 1994 (Again, the Board notes handwritten notations 
changing these dates to 1962, 1963, and 1964.).  The veteran 
reported that he had developed a chronic productive cough 
with asthmatic type of symptoms and episodes of shortness of 
breath.  Dr. J.A.R provided current diagnoses of chronic 
chemical bronchitis and asthma.  

In a statement, received in September 1997, the veteran 
stated that he had first seen Dr. J.A.R. in 1983 for 
treatment of pneumonia, but the physician did not keep 
records for longer than seven years and the records of his 
treatment in 1983 had been destroyed.  

By letter, dated in September 1998, the Service Department 
stated that the chemical school did not maintain information 
on chemical training, but it was not uncommon during the 
period of the veteran's service, to have the kind of training 
described by the veteran.  


II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability.  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

The Board notes that a separate claim for service connection 
for residuals of exposure to mustard gas was denied by rating 
decision in July 1999.  Although the veteran's arguments 
contain references to both chlorine gas and mustard gas, the 
issue of service connection for residuals of mustard gas 
exposure is not currently before the Board.  

In the instant case, the veteran has submitted evidence of a 
current disability.  Dr. J.A.R. reported diagnoses of chronic 
chemical bronchitis and asthma.  The veteran also reports 
recurrent pneumonia, but the record contains no medical 
diagnosis of pneumonia.  

The veteran's service medical records note no complaints or 
diagnoses of residuals of chlorine gas exposure.  Although 
the veteran was treated for upper respiratory infection three 
times during service, these infections appeared to be acute 
and transitory and had resolved by service separation.  No 
further complaints, diagnoses or opinions of any respiratory 
conditions were noted in the more than two years remaining of 
the appellant's active service.  No abnormalities of the 
lungs or residuals of chlorine gas exposure were noted on 
separation examination in August 1965.  The veteran denied a 
history of asthma, shortness of breath, pain or pressure in 
the chest, and chronic cough at service separation.  

The veteran contends that his respiratory difficulties are 
secondary to chlorine gas exposure during basic training 
exercises at Fort Polk, Louisiana.  Although the service 
department was unable to verify the veteran's specific 
exposure, it was confirmed that the kind of training 
exercise, described by the veteran, was not uncommon at that 
time.  It is at least plausible that the veteran was exposed 
to chlorine gas during basic training exercises.  

Dr. J.A.R. stated that the veteran's bronchitis and asthma 
were due to exposure to chemical fumes, during his period of 
active service.  The Board assumes that the dates of exposure 
indicated by Dr. J.A.R. are typographical errors, as there is 
no evidence that the veteran has been exposed to chemical 
fumes from 1992-1994.  Dr. J.A.R. identified several 
different gases to which the veteran reported exposure.  

Based on the service department report, the opinions of Dr. 
J.A.R., and the veteran's statements, the Board finds that 
the veteran's claim for service connection for chronic 
bronchitis and asthma, secondary to exposure to chlorine gas, 
is well grounded.  38 U.S.C.A. §5107(a) (West 1991).  The VA 
has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a); 38 
C.F.R. § 3.103(a) (1998).  The claims folder contains all 
available service medical records.  The veteran has 
identified further treatment for his respiratory disabilities 
since service.  The Board finds that further development 
is necessary to satisfy the duty to assist the veteran under 
these circumstances.  38 U.S.C.A. § 5107(a).  The necessary 
development will be discussed in the remand portion of this 
decision.  


ORDER

The claim of entitlement to service connection for residuals 
of exposure to chlorine gas is well grounded.  To this 
extent, the appeal is granted.




REMAND

The veteran has also timely perfected an appeal to the Waco, 
Texas, RO's determination that new and material evidence had 
not been submitted in support of reopening a claim for 
service connection for a back disability.  By rating decision 
in December 1996, the RO granted service connection for post-
operative herniated nucleus pulposus with osteoarthritis of 
the lumbar spine with a 10 percent evaluation, effective from 
February 1, 1994. 

The December 1996 decision represented a full grant of 
benefits sought with respect to the veteran's claim of 
entitlement to service connection for back disability.  
As noted by the Board in the July 1997 remand, the veteran 
did express disagreement with the "down-stream" issue of 
the percentage evaluation assigned, in a notice of 
disagreement, received in February 1997.  See Grantham v. 
Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997); Barrera v. 
Gober, 122 F.3d 1030, 1032 (Fed. Cir. 1997); see also Holland 
v. Gober, 10 Vet. App. 433, 435 (1997) (per curiam).  
Although no statement of the case had been issued on the 
claim for an increased initial evaluation for the veteran's 
service-connected back disability and no substantive appeal 
filed, the Board stated in the July 1997 Remand that 
jurisdiction was accepted over the issue.  In Grantham, 
decided June 11, 1997, the Federal Circuit stated that it was 
"clear that an agency of original jurisdiction's (AOJ's) 
first decision regarding a claim for benefits might not 
resolve, or even address, all necessary elements of the 
application for benefits."  Grantham, 114 F.3d at 1158.  An 
initial decision denying service connection, would never 
reach the question concerning compensation level.  As in 
Grantham, the issue of compensation level was not addressed 
during the adjudication process stemming from the first 
notice of disagreement.  The issue of compensation level is 
based on an entirely new notice of disagreement, received in 
February 1997.  

However, the Board notes that, although a supplemental 
statement of the case was issued in August 1999 following the 
veteran's notice of disagreement, the supplemental statement 
of the case did not furnish the veteran information on 
the right to file, and time limit for filing, a substantive 
appeal on the issue of an increased initial evaluation for 
service-connected back disability.  See 38 C.F.R. § 19.30(b) 
(1999).  As proper notice for the [supplemental] statement of 
the case was not included, the limitation period for filing a 
substantive appeal has never run on this issue.  See 38 
C.F.R. § 20.302(b) (1999).  

The Board finds that to rectify the procedural errors in this 
claim, a new statement of the case should be issued to the 
veteran on the issue of entitlement to an initial evaluation 
in excess of 60 percent for service-connected back 
disability.  The Board notes that VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4 (1999) does not 
contain criteria for an evaluation in excess of 60 percent 
for the veteran's intervertebral disc syndrome.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (1999).  The RO should 
also consider an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b) (1999).  The veteran's 
representative raised the issue of entitlement to an 
extraschedular evaluation in the "Written Brief 
Presentation," dated in January 2000.  In addition, by 
statement received in January 1997, the veteran indicated 
that his back condition was seriously disabling and caused 
individual unemployability.  It does not appear that the RO 
has considered entitlement to individual unemployability or 
entitlement to an extraschedular evaluation, particularly 
since granting the increased initial evaluation to 60 
percent, which meets the percentage criteria for a total 
disability evaluation due to individual unemployability.  See 
38 C.F.R. § 4.16(a) (1999).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:


1. The RO should issue a statement of the 
case on the issue of increased initial 
evaluation for service-connected back 
disability, including any consideration 
of an extraschedular evaluation and 
entitlement to a total disability 
evaluation due to individual 
unemployability, which summarizes the 
pertinent evidence, fully cites any 
applicable legal provisions 
not previously provided, and reflects 
detailed reasons and bases.  The veteran 
should be notified of the right to file, 
and time limit for filing, a substantive 
appeal on this issue.  The veteran should 
then be afforded the applicable time 
period in which to respond.

2. The RO should request that the veteran 
identify all medical care providers, 
including names and approximate dates of 
treatment, who have treated him for his 
chronic bronchitis and asthma since 
discharge from service.  After securing 
the necessary release, the RO should 
obtain these records to the extent 
possible.

3. The RO should arrange for an examination 
of the veteran by an appropriate VA 
specialist for the purpose of 
ascertaining the current nature, extent 
of severity, and etiology of the 
veteran's respiratory disabilities.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner should 
perform any testing necessary to provide 
an assessment of the veteran's condition.  
The examiner should express an opinion as 
to whether the veteran's current 
respiratory disabilities, including 
chronic bronchitis and asthma, are due to 
or were aggravated by any incident of 
service, including reported exposure to 
chlorine gas.

4. The RO should carefully review the 
examination report to ensure that it is 
in full compliance with this remand, 
including all of the requested findings 
and opinions.  If not, the report should 
be returned to the examiner for 
corrective action.  

5. The RO should then adjudicate the claim 
for service connection for respiratory 
disability, as secondary to exposure to 
chlorine gas.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 
- 12 -


- 13 -


